Citation Nr: 0829305	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder.  

4.  Entitlement to service connection for bilateral shin 
splints.  

5.  Entitlement to service connection for a bilateral foot 
disorder.  

6.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to August 
2003.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.    

The issues of entitlement to service connection for a right 
ankle disorder and asthma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a left ankle disorder.    

2.  There is no competent medical evidence of a current 
diagnosis of a bilateral knee disorder.    

3.  There is no competent medical evidence of a current 
diagnosis of a bilateral shoulder disorder.    

4.  There is no competent medical evidence of a current 
diagnosis of bilateral shin splints.    

5.  There is no competent medical evidence of a current 
diagnosis of a bilateral foot disorder.    


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for a bilateral shoulder disorder is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Service connection for bilateral shin splints is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  Service connection for a bilateral foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
disorders of bilateral ankles, knees, shoulders, feet, shin 
splints, and asthma are related to his service with the 
United States Marine Corps from July 1999 to August 2003.

A brief review of the history of this appeal is as follows.  
The veteran's service treatment records show several 
complaints of bilateral ankle, shoulder, shin splints, and 
feet disorders as well as asthma.  The veteran's July 1998 
enlistment examination shows a history of fractured right 
ankle prior to service in 1996.  The veteran complained of 
right ankle pain in January 2000 and August 2000 and again in 
March/April 2002 after injuring his right ankle while playing 
basketball.  He complained of left ankle pain first in August 
1999 after "stepping in a hole" and again in January 2001 
after a basketball injury to the left ankle.  A July 2002 
magnetic resonance imaging (MRI) scan of the right ankle 
revealed disruption of the anterior talofibular ligament with 
associated fluid in the lateral gutter.  In September 2000 
the veteran complained of a possible left shoulder 
dislocation after lifting weights, in February 2001 he 
complained of a possible right shoulder dislocation after 
playing basketball.  There are notations of shin splints in 
December 2001 and mild bilateral pes planus in June 2002.  In 
June 2002, the veteran was seen for complaints of shortness 
of breath.  Several pulmonary function tests were performed 
which were negative for findings of asthma.  At discharge, 
the veteran complained of exercise induced asthma.  

The veteran was afforded an examination for VA in June 2004.  
During this examination, the veteran complained of shin 
splints as well as bilateral ankle, knee, shoulder, and feet 
disorders.  Physical examination revealed normal bilateral 
ankles, knees, shoulders, and feet.  The examiner noted that, 
as to the veteran's complaints of shin splints, bilateral 
ankle, knee, shoulder, and feet disorders no diagnoses could 
be made as there was "no pathology to render a diagnosis."  
X-ray examinations of the feet, legs, shoulders, knees, and 
ankles were normal.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service- connected. See 38 C.F.R. § 3.310.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disorder, such as arthritis, 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

	1.  Left Ankle Disorder

In this case, the Board finds that service connection for a 
left ankle disorder is not in order.  While the veteran's 
service treatment records show complaints of left ankle pain, 
there is no evidence of a current diagnosis of a left ankle 
disorder in the claims folder.  As above, the June 2004 VA 
contract examination revealed no deformity of the ankles and 
the examiner opined that there was no diagnosis because there 
was no pathology to render a diagnosis.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's claim 
for service connection implicitly includes the assertion that 
he has a left ankle disorder, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a left ankle disorder or 
its relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  
	
        2.  Bilateral Knee Disorder 

In this case, the Board finds that service connection for a 
bilateral knee disorder is not in order.  The veteran's 
service treatment records are negative for complaints of or 
treatment for a bilateral knee disorder.  Also, there is no 
evidence of a current bilateral knee disorder.  As above, the 
June 2004 VA contract examination revealed no deformity of 
the knees and the examiner opined that there was no diagnosis 
because there was no pathology to render a diagnosis.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The veteran's claim for service 
connection implicitly includes the assertion that he has a 
bilateral knee disorder, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a bilateral knee disorder 
or its relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

	3.  Bilateral Shoulder Disorder

In this case, the Board finds that service connection for a 
bilateral shoulder disorder is not in order.  While the 
veteran's service treatment records show complaints of 
possible bilateral shoulder dislocations, there is no 
evidence of a current diagnosis of a bilateral shoulder 
disorder in the claims folder.  As above, the June 2004 VA 
contract examination revealed no deformity of the shoulders 
and the examiner opined that there was no diagnosis because 
there was no pathology to render a diagnosis.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  The veteran's claim for service connection 
implicitly includes the assertion that he has a bilateral 
shoulder disorder, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of a bilateral shoulder disorder or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  
	
        4.  Bilateral Shin Splints

In this case, the Board finds that service connection for a 
bilateral ankle disorder is not in order.  While the 
veteran's service treatment records show that he was treated 
for shin splints in service, there is no evidence of a 
current diagnosis of a bilateral ankle disorder in the claims 
folder.  As above, the June 2004 VA contract examination was 
negative for shin splints and the examiner opined that there 
was no diagnosis because there was no pathology to render a 
diagnosis.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The veteran's 
claim for service connection implicitly includes the 
assertion that he has shin splints, but his personal opinion 
as a lay person not trained in medicine is not competent 
evidence needed to establish a diagnosis of bilateral shin 
splints or their relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

	5.  Bilateral Foot Disorder

In this case, the Board finds that service connection for a 
bilateral foot disorder is not in order.  While the veteran's 
service treatment records show mild bilateral pes planus, 
there is no evidence of a current diagnosis of a bilateral 
foot disorder in the claims folder.  As above, the June 2004 
VA contract examination revealed no deformity of the feet and 
the examiner opined that there was no diagnosis because there 
was no pathology to render a diagnosis .  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's claim 
for service connection implicitly includes the assertion that 
he has a bilateral foot disorder, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a diagnosis of a bilateral foot 
disorder or its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in May 2004 and the claim was 
readjudicated in an October 2006 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board although the 
veteran declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for bilateral shin splints is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

The veteran reported a 1996 fracture to the right ankle prior 
to service during his July 1998 enlistment examination.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

An in-service July 2002 MRI scan of the right ankle revealed 
disruption of the anterior talofibular ligament with 
associated fluid in the lateral gutter.  While the June 2004 
VA examiner found that no diagnosis of an ankle disorder 
could be made because there was no pathology to render a 
diagnosis, the Board notes that X-rays were performed during 
this examination.  No MRI was performed during the June 2004 
VA examination.  As service treatment records included 
findings from an MRI study of the right ankle, more detailed 
studies of the right ankle should be performed on remand. 

Also, as above, the veteran complained of breathing problems 
on several occasions during service.  Particularly, in June 
2002 the veteran was seen for complaints of shortness of 
breath.  Several pulmonary function tests were performed 
which were negative for findings of asthma.  At discharge the 
veteran complained of exercise induced asthma.  The June 2004 
VA examiner did not examine the veteran for his complaints of 
asthma.

Given the above, VA examinations should be afforded on remand 
to determine the extent and etiology of the claimed 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed right ankle disorder, to 
include whether it was aggravated by his 
military service from July 1999 to August 
2003.  

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the veteran's July 1998 
enlistment examination; service treatment 
reports pertaining to the right ankle 
dated in January 2000, August 2000, March 
2002, and April 2002; and, the July 2002 
in-service MRI of the veteran's right 
ankle.

The examiner should conduct a thorough 
examination of the veteran's right ankle, 
including an MRI scan, and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner must answer the 
following questions:

(1) Does the veteran have a current right 
ankle disorder, and, if so,

(a) did the right ankle disorder pre-
exist the veteran's military service; if 
so, 

(b) if it did pre-exist service, did the 
right ankle disability increase in 
severity in service; and, if so, 

(c) did the increase in severity 
represent the natural progression of the 
condition, or was it beyond the natural 
progress of the condition (representing a 
permanent worsening of the disability in 
question).  

(2) If the examiner determines that the 
disability in question did not pre-exist 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the right ankle 
disability had its onset in service or is 
otherwise medically related to an in-
service injury or disease. 

A complete rationale should be provided 
for any opinion expressed.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
breathing problems.  All diagnostic tests 
and studies indicated by the examiner 
should be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the veteran's 
June 2002 service treatment records 
including several pulmonary functions 
tests.

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed breathing difficulty 
is causally related to his service from 
July 1999 to August 2003?

A complete rationale should be provided 
for any opinion expressed.  

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


